Martin, P. J. (dissenting).
I dissent and vote to modify the interlocutory judgment insofar as it holds that profits and losses shall be determined as of November 30, 1943. In my opinion,, section 61 of the Partnership Law is applicable. If defendant desired to retain the stocks purchased by plaintiff, he should be charged with the highest market value within a reasonable time *824after the date of dissolution. In the circumstances, thirty days may be said to be a reasonable time.
Townley, Glennon, Callahan and Peck, JJ., concur in decision; Martin, P. J., dissents in opinion.
Interlocutory judgment, so far as appealed from, affirmed, with costs. No opinion.